LEIBSON, Justice,
dissenting.
Respectfully, I dissent.
Whether one is talking about the conduct of the plaintiff or defendant, the negligence principle expresses nothing more or less than the “universal duty” each of us owes to our fellow human beings to exercise reasonable care in the circumstances. See Grayson Frat. Order of Eagles v. Claywell, Ky., 736 S.W.2d 328 (1987); Wemyss v. Coleman, Ky., 729 S.W.2d 174 (1987).
As we stated in Gas Service Co., Inc. v. City of London, Ky., 687 S.W.2d 144, 148 (1985):
“The concept of liability for negligence expresses a universal duty owed by all to all.... a standard of conduct that does not turn on and off depending on who is negligent.”
Unfortunately, as we have done in several recent cases, here once again we abandon the negligence concept for artificial rulemaking, stating as a categorical imperative that “a warning of a dangerous condition in the premises given by the occupier of the premises to an independent contractor absolves the occupier of the premises from liability to an employee of a subcontractor.” While this language may be reasonable as an abstraction, it is unreasonable as applied to the facts of this particular case. Here the evidence is that Lu-mens, Ralston Purina’s project engineer, knew the roof was unsafe (he warned R & W, telling them how to guard against the hidden danger) and he also knew that employees of a different company, Condo Manufacturing, were also using the roof to do their work without any warning.
Farley, the claimant, was not an employee of the contractor who was warned, but he was nevertheless a business invitee known to be working on the premises. The claimant’s evidence supports the conclusion that Ralston Purina’s supervisor knew Condo’s employees were being exposed without warning to a hidden danger. It makes no sense to insulate Ralston Purina from this negligence.
The trial court did not decide this case on the basis there was no duty, but that there was no hidden defect. The Court of Appeals reversed because there was sufficient evidence on this point. We have omitted the principal question and turned the case in another direction.
Owens v. Clary, 256 Ky. 44, 75 S.W.2d 536 (1934) is squarely in point on the duty question and has never been overruled or superseded. As quoted in the Majority Opinion, Owens not only states the general rule of nonliability to an independent contractor, but states the specific exception which the claimant’s evidence establishes as applicable here:
“But if the defect or danger is hidden and known to the owner, and neither known to the contractor, nor such as he ought to know, it is the duty of the owner to warn the contractor, and if he does not do this he is liable for resultant injury. The same rule applies to the servants of the contractor, and to the subcontractor and his servants.” 75 S.W.2d at 537. Emphasis added.
We quoted the “reason for such rule,” “that the law imposes upon every owner of premises the duty ... so that anybody, whether contractor, servant, or invitee, lawfully thereon, may not be unduly exposed to danger.” Id. [Emphasis added]. Now, fifty-four years after Owens v. Clary, the majority on our Court rejects this fair and reasonable approach to the law of negligence. On the other hand, I *593is continue to believe that where there fault there should be responsibility.
Hercules Powder Company v. Hicks, Ky., 453 S.W.2d 583 (1970) cited in the Majority Opinion is inapposite. It did not involve a hidden defect but the potential of exploding dynamite which was equally obvious to everyone. Here, the claimant’s evidence was to the contrary, establishing a concealed dangerous condition, because of factors known to Ralston Purina and not to the claimant or his employer. The claimant’s evidence was that the roofing material here involved, transite, is ordinarily safe to walk upon, but here, unknown to the claimant, it was in a weakened condition from chemical deterioration caused by toxic fumes within the building. If so, this was indeed a concealed, hidden defect calling for a warning to any unsuspecting invitee, including the subcontractor engaged in hanging the guttering. If Ralston Purina’s supervisor knew Condo’s employees were about to encounter this danger, and failed to warn, this was negligence.
Common sense leads one to inquire, if the unsafe condition of the roof was so obvious that no warning was necessary, why did Ralston Purina warn R & W of the danger and tell them how to avoid it? The so-called “independent contractor defense” is a sound application of negligence principles. However, the exception to this defense stated in Owens v. Clary, supra, is equally sound. We have chosen to recognize the rule and disregard the exception.
The Court of Appeals was correct in its decision to set aside the trial court’s directed verdict in this case. We should affirm the Court of Appeals.